Citation Nr: 0739533	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  02-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain from July 13, 2000 to May 19, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain from May 20, 2003.

3.  Entitlement to service connection for headaches, to 
include as a secondary basis to the veteran's service-
connected low back strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

An August 2001 rating decision denied entitlement to service 
connection for a low back disability and headaches. 

A July 2003 rating decision granted service connection for 
low back strain evaluated as 10 percent disabling, effective 
July 13, 2000 and 20 percent disabling, effective May 20, 
2003. 

In November 2006, the Board referred to the RO for initial 
adjudication the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) and remanded the veteran's back and headache issues 
for additional development.

The veteran's claim for a total rating based on individual 
unemployability is again referred to the RO for initial 
adjudication. 





FINDINGS OF FACT

1.  For the period from July 13, 2000 to May 19, 2003, the 
veteran's low back strain was manifested by forward flexion 
to 80 degrees, extension to 35 degrees, lateral rotation to 
35 degrees and lateral flexion to 40 degrees in each 
direction with no additional limitation due to functional 
factors without muscle spasm, neurologic impairment, or 
incapacitating episodes.

2.  From May 20, 2003, the veteran's low back strain is 
manifested by forward flexion between 55 and 80 degrees, 
extension between 20 and 35 degrees, lateral rotation and 
bending between 30 and 40 degrees and rotation of 35 degrees 
in each direction with no additional limitation due to 
functional factors without muscle spasm, neurologic 
impairment, or incapacitating episodes.

3.  Current headaches are not the result of a disease or 
injury in service, and is unrelated to a service connected 
disease or injury.

4.  The veteran's symptoms did not meet the full DSM IV 
diagnostic criteria for PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a low back strain from July 13, 2000 to May 19, 
2003 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 
2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2007).

2.  The schedular criteria for an evaluation in excess of 20 
percent for low back strain from May 20, 2003 have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243.

3.  Current headaches were neither incurred in, nor 
aggravated by, military service, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated June 2004, the AOJ informed the veteran of 
the evidence needed to substantiate the claims, what medical 
or other evidence she was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that she should send VA any evidence in her 
possession that pertained to her claims.  This notice served 
to inform her of the need to submit relevant evidence in her 
possession.

The June 2004 letter also informed the veteran that the 
evidence must show that there was a relationship between her 
current disability and an injury, disease, or event in 
military service.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  See, George-Harvey v. 
Nicholson, No. 04-1072 (U.S. Vet. App. Jun. 29, 2007).  In 
this case, the veteran has not been prejudiced as she 
demonstrated actual knowledge of the elements necessary to 
substantiate a claim for secondary service connection as 
evidenced by her July 2006 hearing testimony where she 
claimed that her headaches were a result of her service-
connected low back injury.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The December 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the December 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claims after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating her claims.

The veteran also underwent VA examinations in September 2000, 
May 2003 and July 2007.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

Factual Background

In September 2000 the veteran underwent a VA examination for 
her low back.  She reported pain in her lower back which did 
not radiate.  The pain increased with prolonged standing.  
Examination of the spine revealed no fixed deformity and no 
muscle spasm.  Palpitation of the spine was non-tender.  
Forward flexion was 0 to 80 degrees with complaints of pain 
in the lower back.  Passive flexion was 0 to 83 degrees.  
Extension was 0 to 35 degrees.  Right and left lateral 
rotation was 0 to 40 degrees and right and left lateral 
flexion was 0 to 35 degrees.  The diagnosis was a chronic 
back strain with some decrease in forward flexion.

In March 2003 the veteran presented to the Augusta Medical 
Center with complaints of back pain.  Her lumbar spine was 
tender as was the lumbar paraspinal muscles.  There was no 
palpable spasm and no evidence of scoliosis.  The diagnosis 
was chronic back pain.  

In May 2003 the veteran underwent a VA examination as she 
reported that her back pain had increased.  The examiner 
noted that while the veteran was not employed, she had 
functional difficulties with bending over the sink and doing 
dishes.  On examination, forward flexion was 0 to 60 degrees 
with pain starting at 55 degrees.  Extension was 0 to 35 
degrees.  Right and left lateral rotation was 0 to 40 degrees 
and right and left lateral flexion was 0 to 35 degrees.  
There was no tenderness to palpitation.  An MRI in April 2003 
revealed degenerative disc disease, posterior annular tear 
and small central disc herniation at L4-5.  The diagnosis was 
degenerative joint disease of the lumbar spine with disc 
herniation.  

A June 2004 MRI of the veteran's lumbar spine revealed 
degenerative disc disease and small central disc herniation 
at L4-L5.

In July 2005 the veteran underwent a VA examination for her 
bilateral shin splints.  An X-ray of her lumbosacral spine 
revealed spina bifida occulta at the L5 level.  Vertebral 
body development and alignment was normal and interspace was 
normal.

At her July 2006 hearing, the veteran testified that anywhere 
from 4 to 5 times a week she experienced incapacitating 
episodes as a result of her back pain.  

In August 2006 the veteran presented to Dr. Theresa Miller 
with complaints of back pain.  She veteran reported that she 
had incapacitating back pain 4 to 5 times a week.  

Per the November 2006 remand instructions, the veteran 
underwent a VA examination for her low back in July 2007.  
The veteran reported that she had one or two days per week 
where she could not get out of bed.  The veteran reported 
sharp radiating pain in her bilateral legs at different 
times.  

The examiner noted that the veteran had no incapacitating 
episodes for the thoracolumbar region during the past 12 
month period.  The veteran had muscle spasms but they were 
not severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  There was no listing of the whole 
spine or abnormality on forced motion.  The veteran's muscle 
tone was normal and there was no muscle atrophy.  

On sensory examination, there was no location of abnormal 
sensation.  However, the veteran reported decreased sensation 
to pin prick on the dorsum of her feet.  There was no 
cervical spine ankylosis and no thoracolumbar spine 
ankylosis.  Forward flexion was 0 to 80 degrees with pain 
beginning at 75 degrees.  

There was pain on active and passive motion but no additional 
loss of motion on repetitive use of the joint.  There was 
also no muscle spasm on extreme forward bending and no 
listing of the whole spine or abnormal mobility on forced 
motion.  Extension was 0 to 20 degrees.  There was pain on 
active motion, passive motion and after repetitive use.  
However, there was no additional loss of motion on repetitive 
use of the joint.  Right and left lateral rotation was 0 to 
25 degrees. 

There was pain on active and passive motion but there was no 
additional loss of motion on repetitive use of the joint.  

Right and left lateral flexion was 0 to 30 degrees.  There 
was no additional loss of motion on repetitive use of the 
joint.  The examiner noted that x-ray findings were stable 
relative to the July 2005 study.  The veteran had been 
unemployed for less than a year.  She reported that she was 
unemployed because she was unable to tolerate the physical 
demands of her job as a housekeeper in a motel.  The 
diagnosis was a low back strain without evidence of 
radiculopathy.  There was no effect on the veteran's usual 
occupation as she was not employed but her usual daily 
activities were affected.  


I.  Entitlement to an evaluation in excess of 10 percent for 
low back strain from July 13, 2000 to May 19, 2003

Analysis

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for when there was severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2006).

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

Under Diagnostic Code 5285, a 100 percent rating was 
warranted where there was cord involvement, the veteran was 
bedridden, or required long leg braces.  A 60 percent rating 
was provided when there was not cord involvement; abnormal 
mobility requiring a neck brace or jury mast.  In other cases 
the disability was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or on the 
basis of the combination of its neurologic and orthopedic 
manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 50 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.

Note (1): Evaluate any associated objecti
ve neurologic abnormalities, including, 
but not limited to, bowel or bladder 
impairment, separately, under 
an appropriate diagnostic code. 

Note (4): Round each range of motion meas
urement to the nearest five degrees.

Note (5): For VA compensation purposes, u
nfavorable ankylosis is a condition in wh
ich the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results 
in one or more of the following: 
difficulty walking 
because of a limited line of vision; rest
ricted opening 
of the mouth and chewing; breathing limit
ed to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86).  In the new regulation, ankylosis is defined as a 
condition in which the entire thoracolumbar spine or a spinal 
segment is fixed in neutral position or in extension or 
flexion.  Note (5), following the General Rating Formula for 
Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  Traumatic arthritis is 
rated under the same criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2007).

Under Diagnostic Code 5010, degenerative or traumatic 
arthritis substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Consideration of the former rating criteria for rating back 
disabilities.

The veteran's back disability was rated under the provisions 
of old Diagnostic Codes 5293 and 5295.

The September 2000 VA examination revealed none of the 
findings needed for a higher rating under Diagnostic Codes 
5292, 5293 or 5295.  The veteran did not have a moderate 
limitation of motion as the veteran had most of the normal 
ranges of extension, lateral bending and rotation and forward 
flexion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca v. Brown, 8 Vet. App. at 206.

In this case, additional limitation of motion due to 
functional factors has not been shown.  The September 2000 
examiner noted that the passive and active flexion were both 
0 to 83 degrees. 

While pain was noted, such pain only limited motion beyond 80 
degrees of flexion, 40 degrees of lateral bending and 35 
degrees of lateral rotation.  The record does not document 
any flare-ups.  Therefore, a higher evaluation on the basis 
of the DeLuca factors is not warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59.

There are no indications of moderate intervertebral disc 
syndrome, inasmuch as testing has shown no nerve involvement 
and no neurologic impairment has been reported.  

A higher rating is not warranted under Diagnostic Code 5295, 
because the back was found to have a normal appearance, 
belying a finding that there was listing of the entire spine.  
As just discussed, marked limitation of forward bending was 
also not demonstrated.  Therefore, the veteran's low back 
disability does not warrant an evaluation in excess of 10 
percent under these diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2002). 

The medical evidence does not indicate vertebral fracture or 
ankylosis and a higher evaluation under the old diagnostic 
codes evaluating these disabilities is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In such a case the claim will 
be referred to the Director of VA's Compensation and Pension 
Service, or Undersecretary for Benefits, for consideration of 
the extraschedular rating.  38 C.F.R. § 3.321 (2007).

The RO has considered the applicability of § 3.321, however, 
the record does not suggest marked interference with 
employment or frequent periods of hospitalization.  The 
veteran has not been recently hospitalized, and she is not 
currently employed, thus her disability does not interfere 
with current employment.  Accordingly, referral for 
extraschedular consideration is not warranted.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2006). 


II.  Entitlement to an evaluation in excess of 20 percent for 
low back strain from May 20, 2003.

Consideration of the former rating criteria for rating back 
disabilities.

The May 2003 and July 2007 VA examinations revealed none of 
the findings needed for a higher rating under Diagnostic 
Codes 5292, 5293 or 5295.  The veteran did not have a severe 
limitation of motion as she had most of the normal ranges of 
forward flexion, retained two-thirds of the normal range of 
extension and had most of the lateral bending and rotation.  

Regarding DeLuca, in this case additional limitation of 
motion due to functional factors has not been shown.  While 
the veteran reported pain associated with her range of 
motion, the Board does not find that the disability resulted 
in functional disability in excess of that contemplated in 
the 20 percent rating already assigned.  With the exception 
of a severe effect on sports, the July 2007 examiner noted 
that the effects on her usual daily activities were mild.  
Therefore, a higher evaluation on the basis of the DeLuca 
factors is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

While the examiner noted pain on active and passive motion, 
he determined that there was no additional loss of motion on 
repetitive use of the joint.  Additionally, the record does 
not document any flare-ups, and degree of additional 
limitation has not been documented, nor could it be 
documented.  

There are no indications of severe intervertebral disc 
syndrome, inasmuch as testing has shown no nerve involvement 
and no neurologic impairment has been reported.  While the 
veteran reported decreased sensation to pin prick on the 
dorsum of her feet, on sensory examination, there was no 
location of abnormal sensation.  

A higher rating is not warranted under Diagnostic Code 5295, 
because there was no listing of the whole spine.  As just 
discussed, marked limitation of forward bending was also not 
demonstrated.  Therefore, the veteran's low back disability 
does not warrant an evaluation in excess of 20 percent under 
these diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5292, 5293, 5295. 

The medical evidence does not indicate vertebral fracture or 
ankylosis and a higher evaluation under the old diagnostic 
codes evaluating these disabilities is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289.  

Consideration of the revised criteria for rating back 
disabilities

The record contains no evidence that the veteran has been 
prescribed bed rest.  She has reported that on 1 to 2 days a 
week she cannot get out of bed.  However, the examinations 
and treatment records do not show doctor prescribed bed rest; 
hence, an increased rating would not be warranted on the 
basis of the first of the new bases for rating intervertebral 
disc disease.

Again, under the revised criteria, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the basis of incapacitating episodes over the past 
12 months, or under the General Rating Formula (which 
provides the criteria for rating orthopedic disability, and 
authorizes separate evaluations of its chronic orthopedic and 
neurologic manifestations), whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25. 

In this case, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  The July 2007 VA examination reported no 
incapacitating episodes.

Additionally, a higher rating of 40 percent under the General 
Rating Formula for Diseases and Injuries of the Spine 
requires forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a Diagnostic Code 5237.  
At the July 2007 VA examination the veteran had forward 
flexion from 0 to 80 degrees with no evidence of ankylosis.  
Thus, a higher rating of 40 percent is not warranted.

As noted, there has been no showing of additional limitation 
due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

Because there is no evidence of ankylosis a higher rating for 
the orthopedic manifestation a 20 percent disability rating 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  

Although the veteran has reported radiating pain, the July 
2007 VA examiner noted that the veteran's sensory examination 
was normal and diagnostic tests have not demonstrated any 
impairment of nerves.  There have been no other neurologic 
complaints.  Because the medical evidence is to the effect 
that the veteran does not have a neurologic impairment, a 
separate rating on that basis is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (1).

The RO has considered the applicability of § 3.321, however, 
the record does not suggest marked interference with 
employment or frequent periods of hospitalization.  The 
veteran has not been recently hospitalized, and she is not 
currently unemployed, thus her disability does not interfere 
with current employment.  Accordingly, referral for 
extraschedular consideration is not warranted.  Shipwash v. 
Brown, supra. 

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2007). 


III.  Entitlement to service connection for headaches, to 
include as a secondary basis to the veteran's service-
connected low back strain..

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In February 2000, the veteran presented with a sore throat, 
headaches, back pain and sore muscles.

In September 2000 the veteran underwent a VA examination for 
her headaches.  The veteran believed that her headaches were 
stress related.  The diagnosis was suggestive complaints of 
tension headaches which were improving.

In March 2003 the veteran presented to the Augusta Medical 
Center with complaints of headaches that began six weeks ago.  
Dr. Michael Bost stated that the evaluation of the veteran 
suggested a diagnosis of tension type headaches.

At her July 2006 hearing, the veteran testified that her 
headaches were secondary to her service connected back 
condition.

In August 2006 the veteran presented to Dr. Miller with 
complaints of back pain and a headache.  The veteran stated 
that her headaches tended to occur more often on days when 
her back pain was severe.  The pain seemed to radiate up from 
her lower back up to the cervical spine and around to the 
front of her head.  Dr. Miller stated that since there were 
no neurologic symptoms or visual scotoma, this suggested 
migraines that were primarily tension headaches.  Dr. Miller 
concluded that the veteran had chronic low back pain with 
headaches that seemed to be tension variety and originating 
from the back and neck.  She stated that she doubted that 
these were migraines and felt that likely or not, the 
headaches were a result of the veteran's low back pain.  

In an August 2006 letter, the veteran's mother stated that 
the veteran suffered daily from back pain and severe 
headaches.  

Per the November 2006 remand, the veteran underwent a VA 
examination for her headaches in July 2007.  The veteran 
reported that her chronic headaches began in 2000 during 
basic training.  She reported experiencing severe headaches 
twice a month as well as daily mild to moderate headaches.  
The diagnosis was essential headaches of unknown etiology.  

The examiner stated that the veteran's current headaches were 
not aggravated by a service connected low back strain.  The 
examiner stated that a low back strain and muscle spasm can 
cause some irritation of nerves supplying lower parts of the 
body.  However, there was no referral of pain up the spine to 
cause headaches.

Analysis

In this case, a grant of service connection based on direct 
causation for headaches is not warranted.  While the veteran 
has a current diagnosis of headaches and her service medical 
records show that she was treated for headaches in February 
2000, there is no competent evidence linking the current 
headaches to service as there is no medical opinion linking 
the current disability to service. 

As a lay person, the veteran is not competent to render an 
opinion that the headaches condition is related to an injury 
or disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran has not testified to, or otherwise 
reported a continuity of symptomatology since service.

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The veteran claims that her headaches are secondary to her 
service connected back condition.  In her August 2006 letter, 
Dr. Miller provided competent evidence linking the veteran's 
headaches to her service-connected low back pain.

However, the July 2007 VA examiner concluded that the 
veteran's current headaches were not aggravated by a service 
connected low back strain.  The VA examiner noted that a low 
back strain and muscle spasm can cause some irritation of 
nerves supplying lower parts of the body, but that there was 
no referral of pain up the veteran's spine to cause 
headaches.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While Dr. Miller's August 2006 opinion suggests a link 
between the veteran's current headaches and her service 
connected back disability, the July 2007 VA examiner had the 
benefit of a review of the veteran's service medical records, 
and provided a more detailed opinion than the August 2006 
opinion.  The July 2007 VA examiner also addressed the timing 
of the veteran's symptoms and, unlike Dr. Miller, provided a 
rationale for his conclusions.  For these reasons the Board 
finds the July 2007 VA examiner's opinion to be the most 
probative.  

The Board again notes that the veteran's testimony regarding 
the cause of her headaches being secondary to her service 
connected low back condition.  However, again as a lay 
person, she is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, supra, Espiritu v. 
Derwinski, supra.

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection for headaches 
secondary to her service connected low back condition.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 
supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back strain from July 13, 2000 to May 19, 2003 is denied.

Entitlement to an evaluation in excess of 20 percent for low 
back strain from May 20, 2003 is denied.

Entitlement to service connection for headaches is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


